                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                   GREENEVILLE DIVISION

 UNITED STATES OF AMERICA                               )
                                                        )
        v.                                              )              2:20-CR-085
                                                        )              JUDGE CORKER
 TASHA MARIE CROSS                                      )


                                               ORDER

        On the petition of the United States of America, by and through the United States

 Attorney for the Eastern District of Tennessee,

        IT IS ORDERED that the Clerk of this Court be and he hereby is instructed to issue a

 writ of habeas corpus ad prosequendum to the Sheriff, Sullivan County Detention Center, at

 Blountville, Tennessee, to bring TASHA MARIE CROSS before this Court at Greeneville,

 Tennessee, on December 16, 2020, at 9:00 a.m., for an Initial Appearance, or for her case to be

 otherwise disposed of upon said indictment heretofore returned against her, and each day

 thereafter until said case is disposed of, and immediately thereafter to be returned to said Sheriff,

 Sullivan County Detention Center, at Blountville, Tennessee.

        It is further ORDERED that in the event the Sheriff so elects, the United States Marshal

 for the Eastern District of Tennessee, or any other duly authorized United States Marshal or

 Deputy United States Marshal, is directed to receive said TASHA MARIE CROSS into his

 custody and transport her to and from said Sullivan County Detention Center, at Blountville,

 Tennessee, and this Court for the aforesaid purpose.

        APPROVED FOR ENTRY:


                                               /s Cynthia Richardson Wyrick
                                               United States Magistrate Judge




Case 2:20-cr-00085-DCLC-CRW Document 4 Filed 12/01/20 Page 1 of 1 PageID #: 10
